Hamilton, Judge,
delivered the following opinion:
Motion is made for judgment, on the pleadings. This case is now on the equity docket because the remedy sought is of an equitable nature. There is no procedure authorized in equity for a motion for a judgment on the pleadings. That is under the local statute in law cases. In equity there are only demurrer, plea, or answer and motion to dismiss. This motion is not any of these. It is, of course, not a demurrer, and it is not a plea, and it is not a motion to dismiss for want of equity. It is not an answer because the plaintiff hardly wishes to stake his. whole case upon that one issue. It would rather be a plea than anything else. And besides, upon the merits it does not seem that the motion should be granted. It is rather doubtful in the mind of the court, and I would rather have the facts developed. So the motion is refused.